<\%S-IS
                                ELECTRONIC RECORD




COA # 14-13-00950-CR                                  OFFENSE: Murder


STYLE: Shannon Joe Chauncev v The State of Texas       COUNTY: Harris

                                                                         th
COA DISPOSITION: Affirmed                             TRIAL COURT: 230"' District Court


DATE: June 30. 2015   Publish: No                      TC CASE #: 1365315




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Shannon Joe Chauncev v The State of Texas

CCA#


         APP£.LLANJ~-S              Petition       CCA Disposition:     <\%S-IS
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

         HeM&l)                                    JUDGE:
DATE:     /D/Nl^O/J'                               SIGNED:                      PC:

JUDGE:     fiA ti/A^-C                             PUBLISH:                     DNP:




                                                                                       MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD